—Appeal by the plaintiff from (1) an order and judgment (one paper) of the Supreme Court, Kings County (I. Aronin, J.), dated May 28, 1996, and (2) an order of the same court, dated March 4, 1997, which denied its motion for reargument.
Ordered that the appeal from the order dated March 4, 1997, is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order and judgment is affirmed, for reasons stated by Justice Aronin at the Supreme Court; and it is further,
Ordered that the respondent is awarded one bill of costs. Ritter, J. P., Thompson, Goldstein and McGinity, JJ., concur.